Citation Nr: 1429458	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residual scarring from stab wounds.  


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.  He testified before the undersigned at a May 2012 hearing at the RO.  A transcript has been associated with the file.  



FINDING OF FACT

A stabbing incident was not shown in service; residuals of a stab wound are not currently shown.   


CONCLUSION OF LAW

Residual scarring from stab wounds was not incurred in service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was stabbed with a bayonet from an M-16 rifle when he intervened in a fight during his basic training at Fort Knox in November or December 1979.  He maintains that he killed two soldiers in the incident and a drill sergeant was attacked and killed.  He reported that he was treated at the base hospital and received 24 stitches.  He asserts that he is entitled to service connection for the residual scarring from the stab wounds he sustained.  For the reasons that follow, the Board finds service connection is not warranted.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Two main points weigh against the Veteran's claim.  First, the evidence does not show a current disability.  Specifically, VA treatment records for the period from February 2006 to the present do not show a scar in the area of his reported stab wounds.  Significantly, VA psychiatric treatment records show that his mental health provider remarked that he reported the in-service incident on many occasions; however, the provider indicated that while the Veteran continued to discuss this incident and his resulting wounds, the provider had found upon examining the Veteran that he had no scar in the area he indicated the stabbing occurred.  

Moreover, at his May 2012 Board hearing, the Veteran testified that he did not have a visible mark on his skin as a result of the stab wounds and had no pain in the area surrounding the stab wounds.  Even when questioned about the number of stitches and the extent of the wound (he testified that you could see though the injury and that he had 24 stitches), he denied that he had any residual markings on his skin.

In sum, as the medical evidence of record does not indicate that the Veteran has a scar in the area of his reported stab wounds, and the Veteran himself has reported that he has no visible mark on his skin or pain in the area surrounding where the wound occurred, the existence of a current disability is not established.  

Second, service treatment and personnel records, which appear complete, contain no indication of treatment for stab wounds or of the incident as reported by the Veteran.  While he is competent to describe what he experiences because this requires only personal knowledge as it comes to him through his senses, his statements as to the stabbing incident are weighed against the absence of treatment or any indication of the events as described.  

Specifically, a review of the treatment records reflects treatment for lip biting in mid-November 1979 and again in late November.  There are no treatment records for December but in early January 1980, he again sought treatment for lip biting.  It was noted that he "secondly c/o wrist problems" and expressed a strong desire to get out the Army.  There was no indication of treatment for a stab wound of the magnitude as described.  The fact that he mentioned what seemed to be a minor wrist complaint but said nothing about a stab wound suggests that he did not have a stab wound injury at that time.

Next, personnel records note the Veteran's transfer of duty stations and qualification in rifle and hand grenades.  It was also indicated that he was discharged from service for failing to follow instructions or show any desire to participate in training.  In a January 1980 report, his commanding officer related that the Veteran "demonstrated by his actions and words that he will not train and does not want to be an infantryman.  He has no skin on his lower lip and states that this is the cause of his problems."  Significantly, there was no comment about a stabbing incident, stab wounds, or killing other soldiers.

In addition, the Veteran was unable to recall where the stitches were removed, and suggested he may have been treated at Coney Island Hospital after his February 1980 discharge.  A request for records of such treatment between 1978 and 1980 yielded a negative response from Coney Island Hospital.  

Given the seriousness of the alleged injury, the absence of findings in both the service treatment records and in the personnel records related to a stab wound or the Veteran's involvement in the death of fellow soldiers weighs against his statements that he sustained was involved in such an incident or sustained an injury as described.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  Therefore, while he is competent to describe the incident, the Board finds that his statements are not credible.  

In sum, there is no objective evidence of record indicating that the Veteran sustained stab wounds during service or has a scar as a result of such wounds and, for the reasons stated above, his statements as to such an incident are not credible.  As such, the preponderance of the evidence is against the claim and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by letters dated in April and August 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in both above letters.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private treatment records.  A medical examination is not needed because there is no evidence of a current disability and no evidence establishing an in-service event, injury or disease.  The Veteran was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for residual scarring from stab wounds is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


